Andrews, Chief Judge,
dissenting.
By failing to file an enumeration of errors as a separate document with this Court within 20 days after the appeal was docketed, the Reeders violated the filing requirements set forth in Court of Appeals Rule 22 (a) and § 5-6-40 of the Appellate Practice Act. Under these requirements, the late filing of an enumeration of errors requires dismissal of the appeal in the absence of a showing of providential cause. Crozier v. Crozier, 228 Ga. 372 (185 SE2d 411) (1971); Windsor v. Southeastern Adjusters, 221 Ga. 329 (144 SE2d 739) (1965); Herron v. Travelers Indem. Co., 125 Ga. App. 541 (188 SE2d 400) (1972); Babb v. Cook, 124 Ga. App. 823 (186 SE2d 317) (1971); Rutledge v. Northbank Liquor Store, 176 Ga. App. 243, 244-245 (335 SE2d 479) (1985). No providential cause for the late filing having been shown, this appeal should be dismissed for the reasons set forth in Judge Ruffin’s dissent in Leslie v. Williams, 235 Ga. App. 657 (510 SE2d 130) (1998).
As this Court stated in its whole court opinion in Rutledge, 176 Ga. App. at 244, dismissing the appeal for failure to timely file enumerations of error, “while we prefer to address the merits of all cases, nevertheless, if it is our mandate to treat all appellants alike, there must be a definite point beyond which we cannot accept the documents.” I reiterate Judge Ruffin’s observation in Leslie that, if this Court will not evenly enforce its filing rules, “[i]t would be better to abolish the rule than to have a rule that is adhered to at the pleasure of the bench and bar.”
*622Decided December 4, 1998.
William D. Reeder, pro se.
Rochelle Reeder, pro se.
McCullough & Payne, John G. McCullough, Ashley E. Sexton, for appellee.